DETAILED ACTION
1.	This is a first action on the merits of application 16767474.

2.	Claims 1-16 are canceled, 17-32 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015285951 (‘951), and further in view of Dagher US 2017051724.
4.	As per claim 17,  JP ‘951 discloses wind turbine mast (21), and a float counterweight mho intended to be immersed under the float, where the float includes: a main structure (43) toroidal or polygonal  has at least five dimensions which is formed by at least one tube (43) intended to be immersed; a tubular structure central (3) having a diameter suitable for receiving the wind turbine mast (21) and comprising a section capable of being ballasted in order to adjust the line of float buoyancy; a first series of horizontal struts (42) regularly distributed around a vertical axis and connecting the main structure (43) has the central structure (3); and a second series of oblique struts (7) regularly distributed around a vertical axis and connecting the main structure (43) has the central structure (3) by forming an angle of between 15 ° and 60 ° with the horizontal pins (42) and or the counterweight comprises a basket  to receive a ballast material and ballast links connecting the basket has the main structures ('13) of the float by forming an angle ([3) included between 15 ° and 45 ° with the vertical axis (YY). See figs. Figs 1-4 para. 23. He does not disclose that there is a counterweight connected to the float and intended to be immersed under the float. Dagher discloses in fig. 12, mass 72 may be formed from any material or combination of materials having the desired weight. Non-limiting examples of material suitable for use as the mass 72 include one or more rocks, pieces of concrete, and pieces of steel. These one or more items may be contained in a net, a bucket (same as basket), or other outer shell or container and may  be added or removed therefrom to achieve the desired weight. [0103-0104] Thus it would have been obvious to one of ordinary skill in the art to have combined the disclosures to attain stabilizing means for the turbine platform.
5.	As per claim 19, JP 951 and Dagher discloses the aforementioned limitations of claim 17, they do not disclose a plurality of baskets, but disclose use of one basket/bucket; but it is held that multiplicity 
6.	As per claim 20, JP 951 and Dagher discloses the aforementioned limitations of claim 1, ‘951 does not specifically disclose the oblique struts form an angle (a) of 30 with the horizontal struts. But he does disclose a range wherein a 30 degree angle falls in between, thus it would obvious to one of ordinary skill in the art to use said angle because it falls within the range limits as a mere design choice.

Allowable Subject Matter
7.	Claims 18, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claims 23-32 are allowed.

9.	The following is a statement of reasons for the indication of allowable subject matter:  prior art search does not disclose the method steps of claim 23.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617 

/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617